           IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


ENVIRONMENTAL WOOD                *
PRODUCTS, INC.,                   *
                                  *


     Plaintiff,                   *
                                  *                 CV 619-056
          V.                      *                 CV 619-057
                                  *


HALL & NAVARRO, LLC and           *
RENASANT BANK,                    *
                                  ★


     Defendants.                  *



                            ORDER




     Before the    Court are two cases removed from one state court


case filed in Tattnall County, Georgia.            The Defendants Hall &

Navarro, LLC C'H&N") and Renasant Bank removed separately to this

Court under 28 U.S.C. § 1452, which allows for piecemeal removal

of individual claims.    As explained below, the interests of comity

with state courts and respect for state law are best served by

abstaining from hearing the cases under 28 U.S.C. § 1334(c)(1).




                             I.       Background


     These cases stem from Plaintiff's bankruptcy, an Order issued

by the Bankruptcy Court, and the implementation of Plaintiff's

plan of reorganization.     Plaintiff alleges that Renasant Bank's

allocation of some of Plaintiff s payments under the plan were in
contravention of the plan.          Plaintiff asserts state law conversion

and attorneys' fee claims against Renasant Bank.                   Plaintiff also

alleges   that      H&N,      Plaintiff's     bankruptcy     counsel,     permitted

Renasant Bank to make the payment allocation.                   Plaintiff asserts

a state law professional malpractice claim against H&N.


       Defendants      each    removed   to    this    Court    pursuant      to    the

bankruptcy removal procedure in 28 U.S.C. § 1452, which permits a

party to remove ""any claim . . . to the district court for the

district where such civil action is pending, if such district court

has jurisdiction of such claim . . . under section 1334 of this

title."    This procedure resulted in two dockets being created in

this   Court:   case    number    6:19-cv-56     for   H&N's    removal      and   case


number 6:19-cv-57 for Renasant Bank's removal.


       Following     removal.       Defendants        also     moved    to     reopen

Plaintiff's     underlying       bankruptcy case,       which    has   been    closed

since September of 2011.         The Bankruptcy Court denied that request,

citing jurisdictional and justiciability concerns.^                    This leaves

the two cases before this Court.




^ See In re Envtl. Wood Prods., Inc., Case Number 10-60477-EJC,
Docs. 154-55 (Bankr. S.D. Ga. Nov. 21, 2019).

                                         2
                        II.   Legal Standards and Discussion


      Defendants remove under 28 U.S.C. § 1452(a), which requires

  removing defendants to establish jurisdiction under 28 U.S.C. §

  1334.           Section     1334(b)      provides       multiple      avenues     for

  establishing jurisdiction: proceedings arising under, arising

  in, or related to cases under Title 11 all satisfy the statute.

  However, a district court's jurisdiction under Section 1334(b)

  is non-exclusive, and district courts need                     not exercise that

  jurisdiction in certain circumstances.                  28 U.S.C. § 1334(c)(1)

  states:



      Except with respect to a case under chapter 15 of title
      11, nothing in this section prevents a district court in
      the interest of justice, or in the interest of comity
      with State courts or respect for State law, from
      abstaining from hearing a particular proceeding arising
      under title 11 or arising in or related to a case under
      title 11.


      A district court has broad discretion to abstain under this


section.     See In re Gober, 100 F.3d 1195, 1206 (5th Cir. 1996);

see   also   In    re    Wood,   825    F.2d   90,   93   (5th   Cir.   1987)     ("The

abstention provisions . . . demonstrate the intent of Congress

that concerns of comity and judicial convenience should be met,

not by rigid limitations on the jurisdiction of federal courts,

but by the discretionary exercise of abstention when appropriate

in a particular case.")).              A district court's decision to abstain
under subsection (c)(1) is generally not reviewable by the court

of appeals.2     See 28 U.S.C. § 1334(d).


     Courts in the Southern District of Georgia consider fourteen

factors     in   determining   whether   discretionary   abstention   is

appropriate:


     (1)  the   effect  of   abstention  on   the        efficient
     administration of the bankruptcy estate;

     (2) the extent to which state law issues predominate
     over bankruptcy issues;

     (3) the difficulty or unsettled nature of the applicable
     law;


     (4) the presence of a related proceeding commenced in
     state court or other non-bankruptcy court;

     (5) the basis of bankruptcy jurisdiction, if any, other
     than 28 U.S.C. § 1334;


     (6) the degree of relatedness or remoteness           of the
     proceeding to the main bankruptcy case;

     (7) the substance rather than form of an asserted ''core"
     proceeding;

     (8) the feasibility of severing state law claims from
     core bankruptcy matters to allow judgments to be entered
     in state court with enforcement left to the bankruptcy
     court;


     (9) the burden [on] the bankruptcy court's docket;

     (10) the likelihood that commencement of the proceeding
     in bankruptcy court involves forum shopping by one of
     the parties;

2 This results in a dearth of authoritative case law, leading the
Court to rely on      district court decisions and       precedent from
outside the Eleventh Circuit. See, e.g.. In re Brown, 572 F. App'x
849, 851 (11th Cir. 2014) (lacking jurisdiction to review
abstention under §§ 1334(c)(1) and (d)).
       (11) the existence of a right to a jury trial;

       (12) the    presence      in    the    proceeding    of   non-debtor
       parties;

       (13) comity; and

       (14) the possibility of prejudice to other parties in
       the action.


Calvary Baptist Temple v. Church Mortg. Acceptance Co.^ No. CV410-

194, 2011 WL 2457405, at *2 (S.D. Ga. June 16, 2011) (citing

Rayonier Wood Prods., LLC v. ScanWare, Inc., 420 B.R. 915, 920

(S.D. Ga. 2009).


       The second and thirteenth factors weigh heaviest in favor of

abstention in these cases.             As to the second factor, the claims

asserted in the cases arise in essentially all respects under state

law.    Although Defendants argue^ that the claims revolve around

the interpretation of the Bankruptcy Order, any court is competent

to interpret the Order, which is not directly at issue.''                    Beyond

that   interpretation,         any    legal   analysis   the     presiding    court

conducts    will     be   to    determine      whether     Defendants'   conduct


concerning the payment allocation is actionable under the state


3 The Parties have not briefed the issue of discretionary
abstention. However, the Parties do address some of the fourteen
factors in discussing Plaintiff s motion to remand; equitable
remand and discretionary abstention are "kindred statutes."
Rayonier Wood Prods., LLC, 420 B.R. at 920.

^ As the Bankruptcy Court noted, neither the Plaintiffs plan of
reorganization nor any Bankruptcy Court order provides for an
allocation of the payments at issue. See Bankruptcy Court Order,
Case Number 10-60477-EJC, Doc. 154, at 9.
law of conversion and professional malpractice.             Therefore, state

law issues predominate over bankruptcy issues.


      Comity, the thirteenth factor, also weighs heavily in favor

of abstention.     "'The comity doctrine counsels lower federal courts

to   resist    engagement    in     certain   cases    falling    within     their

jurisdictions.      The doctrine reflects a proper respect for state

functions . . .           Levin v. Commerce Energy, Inc., 560 U.S. 413,

421 (2010) (quotation omitted). '"Courts apply principles of comity

to foster cooperation, promote harmony, and build goodwill." 16

Am. Jur. 2d Conflicts of Laws § 11.           Remanding these cases to state

court will best serve these interests, especially given that state

law predominates.      After all, comity suggests that state courts

are in the best position to resolve issues of state law.

       Other    factors     weigh    in   favor   of   abstention,    including

factors twelve, nine, six, and one.               Nonetheless, "[c]omity and

respect for state jurisdiction are undoubtedly the more compelling

reasons to [abstain]."       Rayonier Wood Prods., 420 B.R. at 923.             It

is   also      noteworthy    that     Congress      highlighted      these     two

considerations in drafting the statute.            See 28 U.S.C. § 1334(c)(1)

(comity and respect for state law, alongside the interests of

justice, are the three factors Congress included in the statute).
                                Ill. Conclusion


     The Court abstains from hearing these cases in the interests

of comity and respect for state law under 28 U.S.C. § 1334(c)(1).

Upon the foregoing, IT IS HEREBY ORDERED that these cases are

REMANDED to the Superior Court of Tattnall County.              The Clerk is

DIRECTED   to   CLOSE   these   cases   and   TERMINATE   all    motions   and


deadlines.




     ORDER ENTERED at Augusta, Georgia this         iS^day       of January,

2020.




                                                                :hief judge
                                                    MES DISTRICT COURT
                                                     DISTRICT OF GEORGIA
